Citation Nr: 0111979	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1953 
to April 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) San Diego Regional Office 
(RO) which denied service connection for COPD.

The December 1998 rating decision denied service connection 
for COPD with coronary artery disease secondary to the COPD.  
By communication dated in June 1999, he withdrew his appeal 
in connection with that portion of the claim having to do 
with service connection for coronary artery disease.


FINDING OF FACT

The evidence is in relative equipoise as to whether the 
veteran's currently diagnosed COPD had its inception during 
his active service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his COPD was incurred during active wartime service.  38 
U.S.C.A. §  1110 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records indicate that the veteran was 
hospitalized for a lung-related ailment in December 1953.  He 
complained of pain in the anterior chest area, mainly on 
respiration and a cough productive of sputum.  A chest X-ray 
study revealed minimal increased markings in the right hilar 
area.  Later that month, service medical records indicate 
that the lungs were clear; the diagnosis reported at that 
time was acute bronchitis, organism unknown.  The April 1956 
service discharge medical examination report indicated that 
his lungs were normal.

According to the veteran, he was treated for various lung 
problems by a Dr. Bernstein from 1958 to 1972.  Records from 
that period are unavailable.  

The claims file does not contain post-service medical records 
pertinent to COPD, dating prior to October 1996, and it is 
unclear exactly when he was diagnosed with the disability; 
however, VA medical records from October 1996 reflect a 
history of COPD.  

In October 1998, a VA physician who treated him for COPD 
opined that it was as likely as not a result of the pulmonary 
dysfunction he incurred while serving in the military.  

In June 1999, he appeared for a personal hearing at the RO 
and testified that he was hospitalized for pneumonia and 
bronchitis following basic training.  He stated that he did 
not smoke prior to enlistment, but that he began to smoke 
after he was sent overseas and was given free cigarettes.  He 
stated that he first sought treatment for COPD in the early 
1960s, about four years after his discharge from service.  At 
that time, he was advised to stop smoking and working as a 
mechanic.  He stated that a VA examiner would provide an 
opinion regarding the etiology of his COPD.  

A July 1999 opinion provided pursuant to a fee-basis 
examination also contains a professional medical opinion that 
it is as likely as not that his currently-diagnosed lung 
disability was the direct result of the lack of medical 
attention given to him during his tour of military duty in 
Korea.

In March 2000, D. Walters, M.D., following a fee-basis 
pulmonary consultation, opined that the veteran's currently-
diagnosed COPD was as likely as not related to the in-service 
lung condition.

In September 2000, Dr. Walters provided a second opinion.  
Following a review of the claims file, he stated that one 
episode of bronchitis does not usually cause COPD.  According 
to him, chronic bronchitis leads to COPD, and he also stated 
that the veteran's history of heavy smoking was implicated in 
his current COPD, but he considered the fact that the veteran 
worked as a diesel mechanic in Korea, and he stated that 
exposure to intense levels of pollutants could cause COPD and 
that his in-service exposure to pollutants as a diesel 
mechanic could have contributed to the onset of his current 
COPD.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the "benefit of doubt" when there is an 
approximate balance of positive and negative evidence.  See 
also 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App.49 (1990). 

Analysis

The Board observes that, although this claim was decided by 
the RO before enactment of VCAA, a remand to the RO for 
additional action is not warranted as VA has already met its 
obligations to the veteran under that statute.  As set forth 
in more detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
appellant would aid in substantiating his claim.  He has been 
afforded a hearing and several fee-basis medical 
examinations.  Also, the RO obtained relevant medical records 
and issued a detailed statement of the case and supplemental 
statement of the case.  In view of the foregoing, the Board 
finds that VA has fully satisfied its duty to the veteran 
under VCAA.  As the RO fulfilled the duty to assist, and as 
the change in law has no material effect on adjudication of 
his claim, the Board finds that it can consider the merits of 
this appeal without prejudice to him.  Bernard v Brown, 4 
Vet. App. 384 (1993).

Although COPD was diagnosed after the veteran's discharge 
from the military, service connection may be granted for a 
disease diagnosed after discharge when the evidence, in the 
aggregate, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, the veteran is 
entitled to the "benefit of doubt" when there is an 
approximate balance of positive and negative evidence.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102.  

In the present case, several physicians have provided similar 
independent medical opinions regarding the etiology of the 
veteran's COPD to the collective effect that it was as likely 
as not to have originated in service.  The October 1998 
letter from a VA physician, the July 1999 fee-basis examiner, 
and the March and September 2000 opinions from Dr. Walters, 
who also reviewed the claims file, reflects a uniformity of 
professional medical opinion that his work as a diesel 
mechanic in military service could likely have caused his 
current-diagnosed COPD.

His documented episode of a lung ailment requiring medical 
treatment in service and his work therein as a diesel 
mechanic, in conjunction with the competent and probative 
medical evidence of record, militates in favor of a grant of 
service connection for COPD in this instance.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.  
In any event, the evidence of record is at least in relative 
equipoise with respect to the etiology of his COPD and, thus, 
a grant of service connection for the disability is 
appropriate.  


ORDER

Service connection for COPD is granted.



		
	J.F. Gough 
	Member, Board of Veterans' Appeals


 

